DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6-9, 11, 16-19 are pending in this application.
Claims 1, 6-9, 11, and 19 are amended.
Claims 2-5, 10, 12-15, and 20-21 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with T. David Bomzer on 02/26/2021.
Claim 1 is amended as: 
1. (Currently Amended) An aircraft system, comprising: a movable aircraft component,
 a linear motor assembly that is controlled by a controller and operationally connected to the movable aircraft component, wherein the linear motor assembly comprises:
an armature extending linearly along an axis, the armature having a plurality of windings; and
a magnetic assembly including a plurality of magnets arrayed in a loop configuration,

each magnet of the linear section being oriented in the direction and configured to move in the direction due to interaction between the plurality of windings and a magnetic field generated by the magnetic assembly,
wherein the windings are wound circumferentially around the linear section of the plurality of magnets in a direction having a directional component that is in an angular direction around the linear section, and
wherein the armature is an elongated rigid component, wherein the armature forms a tube through which the linear section of the plurality of magnets extends; and 
an additional armature configured the same as the armature and having a longitudinal axis that is at least substantially parallel to the axis and disposed at another location around the magnetic assembly.

Allowable Subject Matter
Claims 1, 6-9, 11, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: an aircraft system, comprising: a movable aircraft component, a linear motor assembly that is controlled by a controller and operationally connected to the movable aircraft component, wherein the linear motor assembly comprises: an armature extending linearly along an axis, the armature having a plurality of windings; and a magnetic assembly including a an additional armature configured the same as the armature and having a longitudinal axis that is at least substantially parallel to the axis and disposed at another location around the magnetic assembly. Claims 6-9 are allowed based on their dependency on claim 1.
Regarding claim 11, the prior art of record in combination does not disclose the limitation: A method of operating a movable aircraft component of an aircraft system, the method comprising: applying an electric current to a plurality of windings of a linear motor assembly that is controlled by a controller and operably connected to the movable aircraft component, the plurality of windings disposed to an armature of the linear motor assembly, wherein the armature extends linearly along an axis; and causing movement of a magnetic assembly of the linear motor assembly due to interaction between the plurality of windings and a magnetic field generated by a magnetic assembly, the magnetic assembly including a plurality of magnets arrayed in a loop configuration, a linear section of the plurality of magnets extending linearly through the plurality of windings in a direction parallel to the axis, each an additional armature configured the same as the armature and having a longitudinal axis that is at least substantially parallel to the axis and disposed at another location around the magnetic assembly. Claims 16-19 are allowed based on their dependency on claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                                     Supervisory Patent Examiner, Art Unit 2839